DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/15/2022 has been entered and fully considered.

Allowable Subject Matter
Claims 1-5, 7-12 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pat. Number 10,103,895 B1, to Tseng-Tseng teaches providing a PUF array having programmable resistance memory cells; performing a forming procedure followed by a programming procedure on all of the programmable resistance memory cells of the PUF array; performing an estimation process to estimate randomness of the PUF array, by comparing a reference current of a base unit to a total current passing through all of the programmable resistance memory cells for obtaining a PUF randomness.
U.S. Pub. Number 2021/0036872 A1 to Abeln-Abeln teaches a PUF implemented in a plurality of SRAM cells in an SRAM in which the natural state of the SRAM cells is modified prior to providing a PUF response. A bias condition, which modifies the natural state of the SRAM, can be applied upon powering up the SRAM to generate a PUF response. Therefore, each challenge further includes a bias condition setting which is used to modify an SRAM's natural state. 
 Newly cited reference, A Novel Modeling Attack Resistant PUF Design based on Non-linear Voltage Transfer Characteristics, published 2015, by Kundu-Kundu teaches Physical Unclonable Function (PUF) circuits are used for chip authentication. PUF designs rely on manufacturing process variations to produce unique response to input challenges.
Newly cited reference, A Novel Modeling Attack Resistant PUF Design based on Non-linear Voltage Transfer Characteristics, published 2015, by Kundu-Kundu teaches each challenge corresponds to a different configuration of the delay paths. More detailed, each delay element has two inputs and two outputs and can be configured to map inputs to outputs directly (challenge bit 0) or to switch them (challenge bit 1). During the read-out of the PUF response, the input signal propagates along both paths and, depending on which of the paths is faster, a single response bit is generated.
Newly cited reference, U.S. Pub. Number 2021/0184870 A1 to Hurwitz-Hurwitz teaches a Physical Unclonable Function, PUF, output using a PUF cell comprising at least one capacitor divider comprising a first capacitor and a second capacitor sharing a common node. A switch bank that may be used to set bias conditions for determining the capacitor difference value indicative of the random manufacturing difference between the first capacitor and the second capacitor. The first capacitor and the second capacitor are arranged as a capacitor divider, wherein the two capacitors share a common node.

What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of recording, using the control system, a sequence of the low values and the high values of the random output responsive to reinforcing the low values and the high values of the random output, wherein the crossbar array of the RPUs is configured to be authenticated by reading out a verification sequence that matches the random output, the verification sequence being read out under a different condition than the midrange condition, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8 and 15 and thus this claim is considered allowable. The dependent claims which further limit claims 1, 8 and 15 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VU V TRAN/Primary Examiner, Art Unit 2491